

116 HR 5169 IH: TRICARE Fairness for National Guard and Reserve Retirees Act
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5169IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Spano (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve the TRICARE program for certain members of the
			 Retired Reserves of the reserve components.
	
 1.Short titleThis Act may be cited as the TRICARE Fairness for National Guard and Reserve Retirees Act. 2.TRICARE for members of the retired reserve (a)Adjustment of eligibilityParagraph (2) of section 1074(b)(2) of title 10, United States Code, is amended to read as follows:
				
 (2)Paragraph (1) does not apply to a member or former member eligible for retired pay for non-regular service under chapter 1223 of this title who is under 60 years of age unless such member or former member is in receipt of such pay (or would be in receipt of such pay but for section 5304 or 5305 of title 38)..
 (b)TRICARE Retired ReserveSection 1076e(a)(1) of title 10, United States Code, is amended by striking but is not age 60 and inserting but is not age 60 and is not in receipt of such retired pay (or would be in receipt of such pay but for section 5304 or 5305 of title 38).
 (c)Effective dateThe amendments made by this section shall take effect January 1, 2020. 